

Exhibit 10.2


AMKOR TECHNOLOGY, INC.


AMENDED AND RESTATED EXECUTIVE INCENTIVE BONUS PLAN


1.    Purposes of the Plan. The Plan is intended to increase stockholder value
and the success of the Company by motivating key executives and employees to:
(1) perform to the best of their abilities and (2) achieve the Company’s
objectives. The Plan’s goals are to be achieved by providing Participants with
incentive awards based on the achievement of goals relating to the performance
of the Company or a subsidiary (or any division or business unit of the Company
or a subsidiary), or upon the achievement of individual performance goals. The
Plan is intended to permit the payment of bonuses that may qualify as
“performance-based compensation” under Code Section 162(m).


2.    Definitions.
(a)    “Award” means the opportunity to earn a bonus under the terms of the
Plan. Awards under the Plan may be either Non-Qualified Awards or Qualified
Performance-Based Awards. Unless otherwise specifically indicated by the
Committee at the time of grant, all Awards granted to a “covered employee”
within the meaning of Code Section 162(m) are intended to be Qualified
Performance-Based Awards.
(b)    “Base Salary” means as to any Performance Period, the Participant’s
annualized salary rate on the last day of the Performance Period. Such Base
Salary shall be before both (i) deductions for taxes or benefits, and
(ii) deferrals of compensation pursuant to Company-sponsored plans.
(c)    “Board” means the Board of Directors of the Company.
(d)    “Code” means the Internal Revenue Code of 1986, as amended.
(e)    “Committee” means the Compensation Committee of the Board, or a
sub-committee of the Compensation Committee, which shall, with respect to
Qualified Performance-Based Awards, consist solely of two or more members of the
Board who are not employees of the Company and who otherwise qualify as “outside
directors” within the meaning of Code Section 162(m).
(f)    “Company” means Amkor Technology, Inc.
(g)    “Determination Date” means the date upon which the Committee determines
Performance Goals and Award opportunities for Participants. With respect to
Qualified Performance-Based Awards, the Determination Date shall be the latest
possible date that will not jeopardize an Award’s qualification as a Qualified
Performance-Based Award.
(h)    “Maximum Award Amount” means, with respect to any Qualified
Performance-Based Award, the lesser of (i) $3,000,000 or (ii) 200% of the
Participant’s Base Salary.
(i)    “Non-Qualified Award” means an Award granted under the Plan that is not
intended to be a Qualified Performance-Based Award.


-1-

--------------------------------------------------------------------------------




(j)    “Participant” means an executive officer or other employee of the Company
or any of its subsidiaries participating in the Plan for a Performance Period.
(k)    “Payout Formula” means as to any Performance Period, the formula or
payout matrix established by the Committee pursuant to Section 7 in order to
determine the amount of an Award (if any) to be paid to Participants. The
formula or matrix may differ from Participant to Participant.
(l)    “Performance-Based Compensation” means compensation that is intended to
qualify as "performance-based compensation" within the meaning of Code Section
162(m).
(m)    “Performance Goals” means the performance goal(s) (or combined goal(s))
determined by the Committee (in its discretion) to be applicable to a
Participant with respect to an Award. The Performance Goals applicable to any
Qualified Performance-Based Award shall consist of solely one or more of the
following measures: (i) revenue or net revenue, (ii) cash and/or cash
equivalents on hand, (iii) free cash flow, (iv) earnings per share, (v)
earnings, (vi) earnings before interest and taxes, (vii) earnings before
interest, taxes and depreciation, (viii) earnings before interest, taxes,
depreciation and amortization, (ix) gross or net margin, (x) gross profit or
gross profit dollars, (xi) cash or net cash from operations, (xii) net income,
(xiii) operating cash flow, (xiv) expenses or operating expenses, (xv) operating
income, (xvi) profit, (xvii) return on assets, (xviii) return on equity, (xix)
return on capital or return on invested capital, (xx) sales or return on sales,
(xxi) revenue growth, (xxii) total shareholder return, (xxiii) market share,
(xiv) customer satisfaction and (xxv) stock price. Performance Goals may relate
to or measure the performance of the Company or a subsidiary as a whole or a
business unit or division of the Company or a subsidiary and may be measured
relative to a peer group or index. The Performance Goals may differ from
Participant to Participant and from Award to Award. Any criteria used may be
(i) measured in absolute terms, (ii) compared to another company or companies
and/or (iii) measured on a pre-tax or post-tax basis (if applicable). On or
prior to the Determination Date, the Administrator will determine in writing the
method for calculating each Performance Goal.
(n)    “Performance Period” means any period over which an Award may be earned,
as determined by the Committee in its sole discretion.
(o)    “Plan” means this Executive Incentive Bonus Plan.
(p)    “Qualified Performance-Based Award” means an Award granted under the Plan
that is intended to provide Performance-Based Compensation.
(q)    “Target Award” means, with respect to an Award, the target amount payable
under the Plan to a Participant for the Performance Period, expressed as a
percentage of his or her Base Salary or a specific dollar amount, as determined
by the Committee in accordance with Section 6.


3.    Plan Administration.
(a)    The Committee shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions. Subject to the
terms of the Plan and the limitations imposed on the Committee under Code
Section 162(m), (i) the Committee may delegate specific administrative tasks to
Company employees or others as appropriate for proper administration


-2-

--------------------------------------------------------------------------------




of the Plan and (ii) the Committee shall have such powers as may be necessary to
discharge its duties hereunder, including, but not by way of limitation, the
following powers and duties:


(i)    discretionary authority to construe and interpret the terms of the Plan,
and to determine eligibility, Awards and the amount, manner and time of payment
of any Awards hereunder;


(ii)    to determine whether an Award will be a Qualified Performance-Based
Award or a Non-Qualified Award (provided, however, that (x) such determination
shall be made in writing on or prior to the Determination Date and (y) neither
the grant nor the payment of any Non-Qualified Award shall be made contingent on
the failure to earn any Qualified Performance-Based Award);


(iii)     to prescribe forms and procedures for purposes of Plan participation
and distribution of Awards; and


(iv)    to adopt rules, regulations and bylaws and to take such actions as it
deems necessary or desirable for the proper administration of the Plan.


(b)    Any rule or decision by the Committee that is not inconsistent with the
provisions of the Plan shall be conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.


4.    Eligibility. The employees eligible to participate in the Plan for a given
Performance Period shall be the Chief Executive Officer and other select
executives and employees of the Company and its subsidiaries who are designated
by the Committee in its sole discretion. No person shall be automatically
entitled to participate in the Plan.


5.    Performance Goal Determination. The Committee, in its sole discretion,
shall establish the Performance Goals for each Participant for the Performance
Period. Such Performance Goals shall be set forth in writing on or prior to the
Determination Date.


6.    Target Award Determination. The Committee, in its sole discretion, shall
establish a Target Award for each Participant. Each Target Award shall be set
forth in writing on or prior to the Determination Date.
7.    Determination of Payout Formula or Formulae. On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Award (if any)
payable to each Participant. Each Payout Formula shall (a) be set forth in
writing on or prior to the Determination Date, (b) be based on a comparison of
actual performance to the Performance Goals, (c) provide for the payment of a
Participant’s Target Award if the Performance Goals for the Performance Period
are achieved and (d) provide for an Award greater than or less than the
Participant’s Target Award, depending upon the extent to which actual
performance exceeds or falls below the Performance Goals. Notwithstanding the
preceding, in no event shall a Participant’s Qualified Performance-Based Awards
for any fiscal year exceed the Maximum Award Amount.




-3-

--------------------------------------------------------------------------------




8.    Determination of Awards; Award Payment.
(a)    Determination and Certification. After the end of each Performance Period
and after receipt of the audit report of the Company’s financial statements from
the Company’s auditors (if satisfaction of the Performance Goals is dependent
upon information contained in the Company’s financial statements), the Committee
shall certify in writing (which may be by approval of the minutes in which the
certification was made) the extent to which the Performance Goals applicable to
each Participant for the Performance Period were achieved or exceeded. The Award
for each Participant shall be determined by applying the Payout Formula to the
level of actual performance that has been certified by the Committee.
Notwithstanding any contrary provision of the Plan, the Committee, in its sole
discretion, may adjust (up or down) the Award otherwise payable to any
Participant; provided, however, that the amount payable in respect of a
Qualified Performance-Based Award may only be decreased (and not increased) from
the amount that otherwise would be payable under the Payout Formula.
(b)    Right to Receive Payment. Each Award under the Plan shall be paid solely
from the general assets of the Company. Nothing in this Plan shall be construed
to create a trust or to establish or evidence any Participant’s claim of any
right to payment of an Award other than as an unsecured general creditor with
respect to any payment to which he or she may be entitled. Unless otherwise
provided in a written employment agreement between a Participant and the Company
or a subsidiary, a Participant must be employed by the Company or a subsidiary
through the payment date in order to be eligible to receive an Award payout
hereunder.
(c)    Form of Distributions. The Company shall distribute all Awards to the
Participant in cash.
(d)    Timing of Distributions. Subject to Section 8(e) below, the Company shall
distribute amounts payable to Participants as soon as is practicable following
the determination and written certification of the Award for a Performance
Period, but no later than March 15th of the year following the year in which the
Performance Period ends.
(e)    Deferral. The Committee may defer payment of Awards, or any portion
thereof, to Participants as the Committee, in its discretion, determines to be
necessary or desirable to preserve the deductibility of such amounts under Code
Section 162(m), provided that such deferral shall be made only if it does not
trigger any tax liability under Code Section 409A. In addition, the Committee,
in its sole discretion, may permit a Participant to defer receipt of the payment
of cash that would otherwise be delivered to a Participant under the Plan. Any
such deferral elections shall be subject to such rules and procedures as shall
be determined by the Committee in its sole discretion and must be made in
accordance with Code Section 409A.


9.    Term of Plan. The Plan shall become effective upon its approval by the
Company’s stockholders at the 2017 annual meeting of the Company’s stockholders.
Once approved by the Company’s stockholders, the Plan shall continue until
terminated under Section 10 of the Plan.


10.    Amendment and Termination of the Plan. The Committee may amend, modify,
suspend or terminate the Plan, in whole or in part, at any time, including the
adoption of amendments deemed necessary or desirable to correct any defect or to
supply omitted data or to reconcile any inconsistency


-4-

--------------------------------------------------------------------------------




in the Plan or in any Award granted hereunder; provided, however, that no
amendment, alteration, suspension or discontinuation shall be made which would
(a) impair any Award to Participants made prior to such amendment, modification,
suspension or termination, unless consented to in writing by such Participant or
unless the Committee has made a determination that such amendment, modification,
suspension or termination is in the best interests of all persons to whom Awards
have theretofore been granted; provided further, however, that in no event may
such an amendment, modification, suspension or termination result in an increase
in the amount of compensation payable pursuant to a Qualified Performance-Based
Award or (b) cause compensation that is, or may become, payable hereunder
pursuant to a Qualified Performance-Based Award to fail to qualify as
Performance-Based Compensation. To the extent necessary under applicable law,
including Code Section 162(m), Plan amendments shall be subject to stockholder
approval. At no time before the actual distribution of funds to Participants
under the Plan shall any Participant accrue any vested interest or right
whatsoever under the Plan.


11.    Adjustments. To the extent that a Performance Goal is based on, or
calculated with respect to, the Company’s shares (such as earnings per share),
then in the event of any corporate transaction involving the Company (including,
without limitation, any combination or exchange of the outstanding shares of
common stock, stock dividend, stock split, spin-off, split-off,
recapitalization, capital reorganization, liquidation, reclassification of
shares of common stock, merger, consolidation, extraordinary cash distribution,
or sale, lease or transfer of substantially all of the assets of the Company),
the Committee shall make or provide for such adjustments in such Performance
Goal as the Committee may in good faith determine to be required in order to
prevent dilution or enlargement of the benefits of Participants hereunder
(provided that with respect to Qualified Performance-Based Awards, any such
adjustment shall be made in accordance with Code Section 162(m)).


12.    Withholding. Distributions pursuant to the Plan shall be subject to all
applicable federal, state and local tax and withholding requirements. The
Company will have the power and the right to deduct or withhold an amount
sufficient to satisfy federal, state, local, foreign or other taxes (including
the Participant’s FICA obligation) required to be withheld with respect to any
Award up to the maximum individual statutory rate for each applicable
jurisdiction.


13.    At-Will Employment. No statement in the Plan should be construed to grant
any Participant an employment contract of fixed duration or any other
contractual rights, nor should the Plan be interpreted as creating an implied or
an expressed contract of employment or any other contractual rights between the
Company or a subsidiary and Participants. The employment relationship between
the Company or its subsidiaries and Participants is terminable at-will (unless
otherwise provided in a written employment agreement). This means that a
Participant’s employment relationship may be terminated at any time and for any
reason or no reason by the Company, its subsidiaries or the Participant.


14.    Successors. All obligations of the Company under the Plan, with respect
to Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.




-5-

--------------------------------------------------------------------------------




15.     Indemnification.  Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.
16.    Nonassignment. The rights of a Participant under the Plan shall not be
assignable or transferable by the Participant except by will or the laws of
intestacy.


17.     Governing Law. The Plan shall be governed by the laws of the State of
Arizona, without regard to conflicts of law provisions thereunder.


18.    409A. The Plan and all Awards are intended to comply with, or be exempt
from, Code Section 409A and all regulations, guidance, compliance programs and
other interpretative authority thereunder, and shall be interpreted in a manner
consistent therewith. Notwithstanding anything contained herein to the contrary,
in the event any Award is subject to Code Section 409A, the Committee may, in
its sole discretion and without a Participant’s consent, amend the Plan and/or
Awards, adopt policies and procedures, or take any other actions as deemed
appropriate by the Committee to (i) exempt the Plan and/or any Award from the
application of Code Section 409A, (ii) preserve the intended tax treatment of
any such Award or (iii) comply with the requirements of Code Section 409A. In
the event that a Participant is a “specified employee” within the meaning of
Code Section 409A, and a payment or benefit provided for under the Plan would be
subject to additional tax under Code Section 409A if such payment or benefit is
paid within six (6) months after such Participant’s separation from service,
then such payment or benefit shall not be paid (or commence) during the six (6)
month period immediately following such Participant’s separation from service
except as provided in the immediately following sentence. In such an event, any
payments or benefits that would otherwise have been made or provided during such
six (6) month period and which would have incurred such additional tax under
Code Section 409A shall instead be paid to the Participant in a lump-sum cash
payment, without interest, on the earlier of (i) the first business day
following the six (6) month anniversary of such Participant’s separation from
service or (ii) the tenth business day following such Participant’s death.
Notwithstanding anything contained herein to the contrary, in no event shall the
Company or any subsidiary have any liability or obligation to any Participant or
any other person in the event that the Plan or any Award granted hereunder is
not exempt from, or compliant with, Code Section 409A.




-6-